SHARP, Judge.
Willie James Barber appeals to this court "contesting the trial court’s denial of his motion to suppress evidence. Barber filed a notice of appeal on July 1, 1982, from “final” orders the trial court “rendered” on June 29, 1982. The judgment and sentence, however, were filed in open court on September 22, 1982, and in the clerk’s office on September 27, 1982.
We accept jurisdiction over this appeal, see Jones v. State, 423 So.2d 520 (Fla. 5th DCA 1982), and find that the trial court did not err in denying Barber’s motion to suppress. However, we remand this case to the trial court to correct a clerical error in the final judgment: Barber is guilty of possession of cannabis in violation of section 893.13(l)(e), Florida Statutes (1981), rather than section 893.03(l)(c), Florida Statutes (1981).
AFFIRMED AND REMANDED.
COBB and COWART, JJ., concur.